*449On Petition for Rehearing.
Hadley, J.
5. The first point in appellee’s petition for rehearing cannot be considered here, because it was not made a point, nor even suggested in his original brief. Elliott, App. Proc., §557.
6. The second presents a complaint that we did not, in the former opinion, decide the question he made as to the sufficiency of the appellants’ brief. .The question alluded to is that appellants’ motion for a new trial and the instructions given to the jury could not properly be -considered in this appeal, for the reason that they were neither in substance nor in full set forth in appellants’ original brief, as required by rule twenty-two of this court.
With respect to the motion for a new trial it may be said that it appears from the record that a joint and separate motion was overruled, and upon which ruling a joint and separate assignment is made in this court, the defenses not being identical. Appellants in their brief, under the heading of “Errors Relied upon for Reversal,” state: “Separate assignments of error have been made by each appellant assigning one error only, viz., that the court erred in overruling his motion for a new trial. Some of the causes for a new trial' are available to each of the appellants and some to one of them only. To avoid confusion we set forth separately the errors relied upon by each appellant. The appellant Esselbnrn relies upon the following errors for a reversal as to him: (1) The verdict of the jury against him is not sustained by sufficient evidence. (2) The court erred in giving to the jury instruction two,” and so on, specifying, in five additional items, error in like terms as to instructions numbered three, eight, twelve, fifteen, and eighteen. Then follows separate, similar statements as to appellants Weeks and Pomeroy—each of the three selecting from his motion for a new trial, which con*450tained twenty reasons or assignments of error, and setting forth in brief only such of said reasons as he relies on for a reversal, thus leaving the reasons for a new trial not relied upon, unstated and unnoticed in his brief. In the body of points and authorities, and in connection with the points made against them, the instructions complained of are set forth in full.
7. The rules of this court do not define nor limit the particular matter to be set out under the respective subjects as enumerated in rule twenty-two. What the rules imperatively demand is that the matter called for by rule twenty-two, as a means of information to the judges not having the record, shall be supplied in the briefs. The precise order is not important, provided the parts be assigned in reasonably convenient and logical positions. The omission from the brief of those parts of the motion for a new trial that had been abandoned as constituting error was the proper thing to do. Such dead parts would occupy the time of the judges to no purpose, and are therefore better out of the brief than in it. While so much of the motion for a new trial as presents the error relied on, and the full text of the instructions complained of, are set forth in appellants’ brief under subject heads, perhaps not usually adopted, yet the positions selected are convenient, and the effort evinces an honest endeavor to comply with the rule. It will, therefore, be held sufficient.
3. The further complaint of appellee is that in the principal opinion we made a wrong application of the law to the facts proved in this case. The controlling question is one of agency. The character of the agency must determine the legal rules -that govern it. It is firmly settled that an agent with the discretionary power to sell or exchange must exercise that discretion for the sole benefit of his principal. In such cases there is an implied confidence, and reliance on the judgment and skill of the agent, which enters into the essence of the employ*451ment, and the latter will not be permitted to deal with himself, or. accept like employment from the other party, without the fullest disclosures and consent of his employer or employers. Rochester v. Levering (1886), 104 Ind. 562, 568; Cannell v. Smith (1891), 142 Pa. St. 25, 21 Atl. 793, 12 L. R. A. 295; Empire State Ins. Co. v. American Cent. Ins. Co. (1893), 138 N. Y. 446, 34 N. E. 200.
8. But where an agent has no discretion or power to sell or exchange, and no authority beyond bringing the buyer and seller together to make their own bargain, cases where the agent merely engages to find a purchaser or trader, on such terms as may be agreed upon by the .parties when they meet, and where the terms of the employment involve no element of confidence or reliance upon the agent in determining the propriety of making a contract, or in fixing the terms thereof, the great weight of authority holds that such an agent may act for both parties in bringing them together, and be entitled to compensation from both, whether or not the parties severally knew that he was acting for both. Alexander v. Northwestern Christian University (1877), 57 Ind. 466, 479; Cox v. Haun (1891), 127 Ind. 325; Rupp v. Sampson (1860), 82 Mass. 398, 401, 77 Am. Dec. 416; Jarvis v. Schaefer (1887), 105 N. Y. 289, 11 N. E. 634; Herman v. Martineau (1853), 1 Wis. *151, 60 Am. Dec. 368; Tiffany, Agency, p. 419; 1 Clark & Skyles, Agency, §414; 2 Clark & Skyles, Agency, §781; Knauss v. Krueger Brewing Co. (1894), 142 N. Y. 70, 36 N. E. 867. In the last case cited the learned judge illustrated the question under consideration thus: “If A is employed by B to find him a purchaser for his house upon terms and conditions to be determined by B when he meets the purchaser, I can see nothing improper or inconsistent with any duty he owes B for A to accept an employment from C to find one who will sell his house to C upon terms which they may agree upon when they meet. And there is no violation of duty *452in such case in agreeing for commissions from each party upon a bargain being struck, or in failing to notify each party of his employment by the other.”
9. If an agent, under the limitations and terms above stated, may act for both parties, and recover compensation from both, there can be no sound reason why one who engages, under similar restrictions, to find a purchaser or trader for another may not himself become the purchaser or trader, as well as a stranger, provided that in doing so he violates no obligation, and fully discloses to his employer his personal relations to the subject-matter. The fact that he has undertaken to find a purchaser for the property does not impress upon the agent any particular incapacity to buy or trade for the property himself, nor make a trade with him-less profitable to his employer. And if the principal, with full knowledge of all the material facts concerning the. transaction, enters into negotiations with him and consummates a trade the transaction is valid, and the agent entitled to his compensation. Rochester v. Levering, supra; Stewart v. Mather (1873), 32 Wis. 344, 355; 1 White & Tudor’s Leading Cases in Equity, Part 1, p. 219; Burke v. Bours (1893), 98 Cal. 171, 32 Pac. 980; 1 Clark & Skyles, Agency, §413; 1 Am. and Eng. Ency. Law (2d ed.), 1081. In the case of Stewart v. Mather, supra, it is said: “Where the broker merely engages to find a purchaser at such price as may be agreed upon, if he presents himself as such purchaser, and the seller, with full knowledge of that fact, so receives and enters into negotiations with him, and a sale is consummated, the broker may recover his commissions.”
2. What then is the nature of the commission, the appointment in this case ? Its scope is found within the limits of these three words, “Let me know.” As shown by the facts stated in the principal opinion, Wimer and Pomeroy, having decided to give up the effort to sell the Pair Grounds for cash, as they separated, Wimer *453said to Pomeroy: “If you get hold of a piece of ground to sell, for which I can turn the Fair Grounds as part pay, let me know.” Other evidence in the case tended to qualify the remark as follows: “If you get hold of a piece of ground to sell, that is suitable for raising potatoes and onions, and for which I can put in the Fair Grounds as part pay, let me know, and I will do what is right with you.” Note the character of the commission: “If you get hold of a piece of land”—as agent or owner, which? Or how did, or how could the source of title make any difference to Wimer, if he got what was satisfactory to him. And the instruction was, not to go ahead and make a trade or take an option, but “let me knowd’ In other words, all that Wimer desired or authorized Pomeroy to do in the matter was to, let him know if he (Pomeroy) got hold of such a farm as Wimer could trade for on the terms proposed. Pomeroy made no response to WimerV request. He did not say whether he would, or would not, let him know if he got hold of a desirable farm. Certain it is from the evidence that Pomeroy did not promise, or place himself under any obligations to do so.
Now what was done under this appointment, if it may be called such ? The parties met in Pomeroy’s- office. Wimer, in company with appellant Weeks, had seen the land; had fully examined the quality of the soil and had a report from an expert as to the value of the timber. Pomeroy, at the time of their first meeting, had never seen the land, and informed Wimer that he and others were holding it for speculative purposes, but would trade it to him for his Fair Grounds and $2,400 cash. A bargain was struck and a written contract executed on this basis. Two weeks later when the parties again met at Pomeroy’s office, by appointment, to exchange the deeds, and before the exchange, Pomeroy fully informed Wimer that he and his coappellants were the owners of the land, what they paid for it, and the amount of their profits on the contract basis. *454After this information. Wimer expressed himself as satisfied with the trade, prepared a deed conveying the Eair Grounds to these appellants, and proceeded with the exchange of conveyances in accordance with the previous contract.
Appellee makes no pretense that he was deceived or in any way overreached in the trade, or that the farm he got was worth less than he paid for it, and, as we understand it, relies wholly upon the technical disability of his agent to buy a farm and trade it to him at a profit. The transaction, as we have seen, was characterized with no discretion in the agent, no special confidence, no reliance upon the agent’s judgment or skill, no authority to bind nor obligation to advise, made at arms length, on fair terms, with full knowledge of his adversary, and all material facts, and presents such a case as clearly made it error for the court to charge the jury, among other objectionable things, that it is “undisputed that when said defendant Pomeroy entered into said contract with said Wimer for the sale of said land he was holding said twenty-one acres as agent for the plaintiff for sale.”
Petition for rehearing overruled.